Citation Nr: 0739514	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  99-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an organic mood disorder.  


REPRESENTATION

Appellant represented by:	Nona M. Robinson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In an August 2002 decision, the Board found that the veteran 
had submitted new and material evidence sufficient to reopen 
his previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder and 
organic mood disorder, and therefore that claim was reopened.  
The Board then denied service connection for the veteran's 
claims of entitlement to service connection for a disorder 
claimed as high fever, weakness and malaise, and entitlement 
to service connection for a chronic acquired psychiatric 
disorder and organic mood disorder.  Subsequently, the 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In August 2003, the Court vacated that part of the Board 
decision that denied service connection for a disorder 
claimed as high fever, weakness and malaise, and for a 
chronic acquired psychiatric disorder and organic mood 
disorder.  These issues were remanded in September 2004 for 
further development consistent with the Court's directives.  

In March 2005, the Board denied service connection for a 
disorder claimed as high fever, weakness, and malaise.  The 
Board also denied service connection for a chronic acquired 
psychiatric disorder and organic mood disorder.  The veteran 
appealed to the Court the March 2005 denial of service 
connection for a chronic acquired psychiatric disorder and 
organic mood disorder.  In a January 2007 decision, the Court 
vacated the Board's denial of service connection for a 
chronic acquired psychiatric disorder and organic mood 
disorder and remanded that issue for action consistent with 
its decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court noted that the veteran notified VA that he was 
seeking a disability retirement from the Railroad Retirement 
Board (RRB) and asked VA to obtain and consider those 
records.  The Court noted that the RRB was a Federal agency 
and that VA had a duty under the Veterans Claims Assistance 
Act of 2000 (VCAA) to obtain and consider the records.  The 
Court vacated the Boards decision and remanded the matter so 
that the records could be obtained.  

The veteran's attorney has argued for a VA examination.  This 
remand affords an opportunity to provide the veteran with the 
requested examination consistent with the requirements of 
VCAA.  

The veteran was sent a VCAA notice letter in October 2004.  
This remand affords an opportunity to update that notice in 
accordance with Pelegrini v. Principi, 18 Vet. App. 112 
(2004), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the AOJ 
should ask the veteran to provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1); and should notify him that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  

2.  After obtaining the necessary 
releases and identifying information, 
the AOJ should obtain a complete copy 
of the veteran's medical records and 
any disability decision from the RRB.  
As this is a Federal agency, efforts to 
obtain the records shall continue until 
the records are obtained or it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  

3.  After the above referenced RRB 
records are obtained, they should be 
associated with the claims folder and 
the veteran should be scheduled for a 
psychiatric examination.  The claims 
folder, including the RRB records, 
should be made available to the 
examiner prior to the examination.  Any 
tests or studies, including 
psychological evaluation, necessary to 
respond to the following questions 
should be done.  The examiner should 
respond to the following with a 
complete explanation.  

a.  What is the veteran's current 
psychiatric diagnosis?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran's current psychiatric 
disorder had its onset or increased in 
severity during service?  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



